Citation Nr: 1400341	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-15 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left third (3rd) toe injury residuals.  

2.  Entitlement to service connection for cold sensitivity of the feet, to include as due to cold injuries of the feet. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from January 1982 to August 1983; October 1, 1989, to December 8, 1989; and March 1990 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   This appeal was processed using the Virtual VA paperless claims processing system.       

The Board notes that the October 2008 rating decision addressed three additional issues, to which the Veteran entered a notice of disagreement in October 2008.  After the issuance of a February 2010 statement of the case addressing the two issues on appeal as well as the three additional issues, the Veteran submitted a timely filed substantive appeal (VA Form) in March 2010 in which he limited his appeal as to the issues noted on the title page of this decision.

The Board further observes that additional evidence consisting of VA treatment records and examination reports were associated with the record after the issuance of the February 2010 statement of the case and the Veteran did not waive agency of original jurisdiction (AOJ) consideration of such evidence.  However, the Board finds that, as such documents fail to demonstrate current diagnoses of disabilities related to residuals of a left 3rd toe injury and/or cold sensitivity of the feet, a remand is not necessary in order to allow the AOJ to consider such evidence in the first instance.


FINDINGS OF FACT

1.  The Veteran had a left 3rd  toe injury during service, but no chronic residual disability of the left 3rd toe was found during service or the appeal period.  

2.  Although seen during service for reported cold sensitivity of the feet, no chronic residual cold injury disability of the feet was found during service or the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left 3rd  toe injury residuals are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.102, 3.303  (2013).  

2.  The criteria for service connection for cold sensitivity of the feet are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, in April 2008 correspondence, provided to the Veteran prior to the initial unfavorable decision issued in October 2008, he was advised of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such correspondence advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Furthermore, in April 2008, the Veteran indicated that he had no information or evidence to provide to VA to substantiate his claims. 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in May 2008 with respect to the issues decided herein.  The Board finds that such VA examination is adequate to decide the issues as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  As there were no residuals of the Veteran's left 3rd toe injury or cold injury found on examination, the examiner did not offer an etiological opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Factual Background

The STRs show that in February 1982 the Veteran had a blister on the left great toe and the right 3rd toe.  Such also reflect that, on March 5, 1984, at a military medical facility in San Antonio, Texas, the Veteran complained of pain in the toes of both feet for which he had seen a private physician seven days earlier.  The Veteran reported that the private physician had rendered a diagnosis of "almost frostbite to toes."  The Veteran reported that he did not recall when he might have almost had frostbite.  On examination, he had pain in the distal portion of the toes of both feet.  Range of motion of the toes and feet was within normal limits.  The assessment was trauma to the toes due to small shoes.  It was recommended that he wear larger shoes.  

STRs further reflect that, in June 1988, the Veteran complained of pain from an injury of the left middle toe.  He appeared to have a hematoma and swelling of the toe, but the toe appeared straight and, while bruised, was not broken.  He was instructed to return if the pain and swelling persisted after 48 hours.  He was to apply a cold compress, following which he was to apply heat and hot soaks.  The remainder of the STRs are negative for complaints, treatment, or findings referable to the left 3rd toe and/or alleged cold sensitivity of the bilateral feet.

On VA general medical examination in May 2008, the Veteran reported an in-service injury to the right middle toe, but did not mention his left middle (3rd) toe.   He also related a history of cold sensitivity of the feet on exposure to cold temperatures, and developing discomfort in the feet with a need to wear plenty of socks to keep his feet warm.  However, on exposure to cold temperature, he had not noticed any color changes.  On physical examination, his gait was normal and he did not need any assistive device.  Each foot was examined separately.  There was no swelling, deformity, or tenderness of the feet.  All toes were normal in appearance without any deformity or tenderness.  The skin on the feet did not reveal any color change, scaling, ulceration, fissuring, or maceration.  There was no tenderness to palpation under the arches or over the first metatarsophalangeal (MTP) joints.  Movements of the halluces were performed at normal speed without pain.  There was no evidence of weakened movement against resistance.  Achilles' tendon showed normal alignment, bilaterally.  There was no indication of functional limitation on standing or walking.  There was no evidence of abnormal shoe wear. The pertinent diagnosis was cold sensitivity of the feet, with the feet appearing clinically normal.  No diagnosis with respect to the left 3rd toe was provided.

On VA neurology examination in June 2008 to evaluate residuals of a low back injury, the Veteran complained of radicular sciatic pain radiating from his low back to his calves.  On physical examination he had 2/2 sensation in each lower extremity to vibration, pinprick, light touch, and position sensation.  No sensory abnormality of the lower extremities was noted.  

As indicated in the Introduction, additional evidence consisting of VA treatment records and examination reports were associated with the record after the issuance of the February 2010 statement of the case and the Veteran did not waive AOJ consideration of such evidence.  However, the Board finds that, as such documents fail to demonstrate current diagnoses of disabilities related to residuals of a left 3rd toe injury and/or cold sensitivity of the feet, a remand is not necessary in order to allow the AOJ to consider such evidence in the first instance.

Specifically, such newly associated records reflect normal objective examinations of the Veteran's feet.  For example, in November 2008, while the Veteran complained of occasional numbness of his fingers and toes, there was no motor, sensory or neurovascular deficit on examination.  Likewise, in November 2010 and March 2011, neurological evaluation of the Veteran revealed normal strength, touch sensation, and reflexes and deep tendon reflexes were 2+ at both knees and both ankles, respectively.  
III.  Principles of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases as listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143  (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

IV.  Analysis

As relevant to both claims on appeal, the Board notes that the Veteran's STRs reflect in-service complaints and treatment for his left 3rd toe injury and alleged cold sensitivity.  However, the Board finds that he did not have chronic residual disability of the left 3rd toe and/or cold injury disability of the feet during service or the appeal period.  In this regard, the remainder of the STRs are negative for complaints, treatment, or findings referable to the left 3rd toe and/or alleged cold sensitivity of the bilateral feet and, moreover, the evidence during, and immediately prior to, the appeal period fails to show diagnosed residuals of the left 3rd toe injury and/or  cold injury disability of the feet.

Specifically, VA examinations conducted during the appeal period fail to show diagnosed disorders of the left 3rd toe or bilateral feet as residual to a cold injury.  In this regard, while the Veteran is competent to report that he has pain in his left 3rd toe and experiences cold sensitivity in his bilateral feet (which was noted by the May 2008 VA examiner), he is not competent to relate such alleged symptoms to a diagnosed chronic disability.  In this regard, diagnosing such disorders are complex medical questions as such involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, diagnosing disorders of the toe and bilateral feet requires the administration and interpretation of physical examinations and, if necessary, diagnostic testing, as well as knowledge of the internal workings of the toes and feet and the impact of trauma and/or exposure to extreme temperatures on such extremities.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose his alleged disorders, the lay assertions in this regard have no probative value.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert, supra.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of left 3rd toe injury residuals and/or cold sensitivity of the feet for entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for left 3rd toe injury residuals and/or cold sensitivity of the feet.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for left 3rd toe injury residuals is denied. 

Service connection for cold sensitivity of the feet is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


